DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on January 28, 2021, is acknowledged by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Eidsome (US 5,033,505) is the closest art to the instant invention. 
EIdsome discloses a bleed valve (ann. fig. 1), the bleed valve comprising: a high-pressure cavity (interior cavity between bellows 70 and piston 84) having an interior surface (interior of bellows), an interior volume (interior volume between interior of bellows 70 and exterior surface of piston 84), a first end (30) and a second end (disc 56) said first end; a valve terminal (64) having an exterior surface, a first end (ann. fig. 1), a second end (ann. fig. 1) opposite said first end, and one or more apertures (58. 94), said second end of said high-pressure cavity being coupled to said first end of said valve terminal (64); a cap (14) having a first end (ann. fig. 1) and one or more apertures (38), said second end of said valve terminal being coupled to said first end of said cap; a bellows (70 for alternatively capturing and releasing one or more pressurized fluids (pressure fluid from port 88), said bellows having an interior surface (side of bellows 70 adjacent to piston 84), an interior volume (volume between piston 4 and interior surface of bellows 70), an exterior surface (side of bellows 70 adjacent to housing 12), a first movable end (ann. fig 1 is connected to movable piston 84) and a second fixed end (ann. fig. 1 illustrates 

    PNG
    media_image1.png
    720
    736
    media_image1.png
    Greyscale

EIDSOME – ANNOTATED FIGURE 1
Eidsome does not disclose said second end of said sealing tube configured to cooperate with and seal a valve seat located on the cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753